Citation Nr: 0740219	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-25 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1969 to March 1971.  
He served in the Republic of Vietnam from May 1970 to March 
1971, and was awarded, among other things, the Combat 
Infantryman Badge.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).

The Board notes that the veteran, in a June 2004 statement, 
appears to raise a claim of service connection for a 
gastrointestinal disorder secondary to PTSD.  This matter is 
REFERRED to the RO for the appropriate action.


FINDING OF FACT

The veteran's PTSD is not manifested by impaired 
communication, impaired thought processes, impaired 
judgement, delusions, hallucinations, panic attacks, 
restricted affect, suicidal ideation, or homicidal thoughts.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In December 2005 and March 2006, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), respectively.  Although the notice letters postdated 
the initial adjudication, which was the decision that granted 
service connection, the claim (for an initial rating) was 
subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, providing VA 
examinations, and providing a personal hearing.  
Consequently, the duty to notify and assist has been met.  

Service connection was granted for PTSD in January 2004, 
based, essentially, on evidence of in-service combat exposure 
and a clear diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) 
(2007).  The veteran currently has a 30 percent rating for 
his PTSD, which is indicative of PTSD manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Turning to the evidence of record, it is noted that the 
veteran has been married to his wife for over 30 years and he 
has reported having loving and supportive relationships with 
his wife, children, and grandchildren.  See, e.g., September 
2004 VA treatment record.  The records also note that the 
veteran worked at the same company for almost 30 years, until 
2005, when the veteran had to stop working for spinal 
surgery.  

The evidence of record indicates the veteran's history of 
PTSD symptoms such as nightmares, avoidance, numbness, memory 
impairment, sleep disturbances, sadness, mood swings, 
intrusive memories, poor concentration, isolation, 
irritability, increased arousal, diminished interest, 
anxiety, detachment, and hypervigilance.  See generally 
January 2003 and April 2006 VA examination records; May 2007 
Travel Board hearing transcript.  At his May 2007 personal 
hearing, the veteran also testified that he only went places 
because his wife made him.  See May 2007 Travel Board hearing 
transcript.  The veteran also reported that he had road rage, 
a lack of concentration, anxiety, and difficulty dealing with 
stress.  

A July 2003 VA PTSD assessment record reports that the 
veteran was open and cooperative, with no speech or thought 
content abnormalities.  Thought process was logical and 
focused, and judgment was appropriate.  The veteran was 
insightful and oriented to time, place, and person.  
Psychomotor activity was within normal limits.  An August 
2003 VA treatment record reports that the veteran had good 
concentration and abstraction.  The record notes the 
veteran's history of fleeting suicidal ideas at the time of 
his mother's death, but he denied present suicidal or 
homicidal ideation.  The record also notes that the veteran 
had evidence of unresolved grief, and the veteran was 
assessed with grief reaction.  

The July 2003 VA PTSD assessment and an October 2003 VA 
examination record both report that the veteran had a 
restricted affect, reexperiencing symptoms (intense intrusive 
recollections, nightmares, and distress at exposure to events 
with physiological reactivity), avoidance symptoms 
(avoidance, anhedonia, emotional detachment and numbing, and 
sense of a foreshortened future), and bodily arousal symptoms 
(sleep difficulties, anger and irritability, concentration 
difficulties, hypervigilance, and hyperstartle).  Both 
records also report that the veteran was assigned a global 
assessment of functioning score of 51.  A GAF score of 51 to 
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter (Eugene) v. Brown, 8 Vet. App. 240 (1995).  

In February 2004, the veteran submitted a statement asserting 
that he had a memory impairment; he had trouble remembering 
how to get to places he had been going to for years.  See 
February 2004 statement.  The veteran's former employer 
submitted a statement in June 2004, reporting that the 
veteran had been employed with them for 27 years, and that 
the veteran had trouble remembering delivery routes and had 
to repeatedly ask for directions.  See February 2004 Century 
Lines statement.  A March 2004 VA treatment record reports 
the veteran's wife's statement that she had not noticed 
forgetfulness or related difficulties at home, but she did 
notice instances of "wrong turns, missed exits, etc." when 
the veteran was driving.  

Another VA examination was conducted in April 2006.  The 
examination record indicates that the veteran was 
cooperative, with appropriate grooming and logical and 
coherent thoughts.  The record reports the veteran's history 
of depression, poor sleep, low energy, crying spells, lack of 
ability to enjoy himself, and extremely poor concentration.  
The veteran also reported some mild irritability problems and 
a tendency to isolate himself.  The veteran denied having 
recent suicidal thoughts, though he stated that he frequently 
does not care whether he lives or dies.  The veteran reported 
that he only rarely had intrusive distressing recollections 
of trauma or nightmares anymore.  He reported that he still 
has intense psychological distress on external cues of 
traumatic events, though.  The veteran also reported a 
progressive worsening of his cognitive ability over the 
previous 20 years.  He reported that he frequently did not 
know where things were in the house and he cannot remember 
phone numbers, to include his own at times.  The veteran's 
wife reported that his memory and concentration had declined.  
The record notes that the veteran was oriented to place and 
day, but he was 4 days off on the date.  The veteran was able 
to recall 2 out of 3 objects after 5 minutes and he made 1 
error on subtraction of serial 7s.  The veteran was diagnosed 
with PTSD; major depression, single episode; generalized 
anxiety disorder; and dementia.  The examiner stated that the 
GAF score due to PTSD was 60, which corresponds to a finding 
of moderate, near mild, symptoms or moderate, near mild, 
difficulty in social, occupational, or school functioning.

The treatment records generally note that the veteran was 
cooperative, attentive, alert, and oriented to time, person, 
and place.  The records do not report any findings of 
psychomotor, speech, or thought process/content abnormalities 
or impairment of judgment and insight.  The records report no 
findings of and negative histories of delusions and 
hallucinations.  Id.  The treatment records also show a 
consistently negative history of present suicidal and 
homicidal ideation, though the records report the veteran's 
history of past suicidal ideation when his mother died and 
homicidal / suicidal ideation when he was drinking.  See, 
e.g., September 2003, May 2004, and January 2005 VA treatment 
records; May 2007 hearing transcript.  

The treatment records report assessments of "severe" PTSD 
by a VA "readjustment therapist" and a GAF of 48 in 
November 2006, which corresponds to a finding of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  See, e.g., May and November 2004 and 
November 2006 VA treatment records.  

A rating in excess of 30 percent is not warranted based on 
the foregoing evidence.  The medical evidence does not report 
any recurring panic attacks or an impairment in speech, 
judgment, or abstract thinking, and the evidence indicates 
that the veteran maintains loving relationships with his 
wife, children, and grandchildren and participates in the 
PTSD group discussions.  See generally VA MHC Group records.  

The Board notes that the veteran was reported to have a 
restricted affect in July 2003, October 2003, and January 
2004.  See July 2003 and January 2004 VA treatment records; 
October 2003 VA examination record.  The evidence indicates 
that the 3 findings of restricted affect are due to the 
veteran's "grief reaction," rather than his PTSD, however.  
VA treatment records report assessments of "depression/grief 
reaction," between September 2003 and July 2004, and the 
records dating after July 2004 do not report either 
restricted affect or grief reaction.  The only time 
restricted affect is reported is when the veteran is also 
diagnosed with grief reaction, and the treatment records 
which report that the grief reaction is improving also report 
that the veteran had full range of affect.  See April, May, 
and July 2004 VA treatment records.  Consequently, the Board 
finds that the veteran does not have a restricted or 
flattened affect due to his PTSD.

Although the record includes global assessments of 
functioning (GAF) scores of 48 and 51 and findings of 
"severe" PTSD, GAF scores and examiners' assessments of the 
severity of the condition must be considered in light of the 
actual symptoms of the veteran's disorder which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126.  In any event, a GAF score is just one piece of 
information to be examined, and the Board is obligated to 
review all pertinent evidence and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  In this case, notwithstanding the 
foregoing GAF scores and "severe" assessment, the evidence 
simply does not indicate that the veteran's symptoms most 
nearly approximate the 50 percent rating.  Consequently, a 
higher rating for PTSD is denied for the entire relevant time 
period.



ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


